                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             October 17, 2018
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                             LAREDO DIVISION

UNITED STATES OF AMERICA                   §
                                           §
VS.                                        § CRIMINAL ACTION NO. 5:18-CR-368
                                           §
JONATAN AGUILAR-GARZA                      §

                                      ORDER

      Defendant has been indicted for unlawfully possessing a firearm and

ammunition in violation of 18 U.S.C. §§ 922(g)(5)(A), 924(a)(2). Now pending before

the Court is his Motion to Suppress (Dkt. No. 20), which presents two primary issues:

(1) whether Defendant was unconstitutionally detained when he admitted to having

a firearm inside his vehicle, and (2) if so, whether evidence of his confession and the

firearm should be suppressed under the exclusionary rule. For the following reasons,

the Court answers yes to both questions. Defendant’s Motion to Suppress is hereby

GRANTED.

  PROCEDURAL HISTORY

      After receiving Defendant’s Motion to Suppress, the Court held an evidentiary

hearing where the Government presented the testimony of Border Patrol Agents

Cesar Villarreal, Jose Luis Martinez, Daniel Aguilar, and HSI Special Agent Amy

Rodriguez. Because Agent Martinez initiated the relevant encounter with Defendant,

his testimony was the most important to the Government’s case; it also proved the

most harmful. Once on the stand, the agent contradicted himself so often that he

eventually asked whether he could just read his answers from a previously prepared

report. Later, Defendant took the stand to share with the Court how the relevant
events played out from his perspective.

      At the hearing’s conclusion, the Court emphasized that the Government’s

witnesses had failed to present a cogent chronology of the events leading up to

Defendant’s arrest. The Court therefore ordered both Parties to submit a complete

timeline of what transpired between Defendant and the Border Patrol agents, as

reflected in the witnesses’ testimony. The Court made clear that it did not want a

timeline reflecting what the agents eventually said on the stand; instead, any

proposed timeline was to disentangle the myriad statements that agents provided,

giving specific attention to any contradictions.

      Despite the Court’s instructions, the Government provided a timeline of events

that was selective at best—it cherry-picks favorable components of Agent Martinez’s

testimony and splices them together into a seemingly coherent timeline.

Nevertheless, based on the evidence submitted at the hearing, the Court makes the

following factual findings.

   FACTUAL FINDINGS

      On May 6, 2018, Defendant was driving through Hebbronville, Texas, when

his phone slipped from his truck’s center console. (Dkt. No. 45 at 242). It was around

10:30 at night, so Defendant pulled over and activated his hazard lights while he

fished for his device. (Id.). Within thirty seconds, he had stepped out of his truck,

opened the back door, and successfully retrieved his phone. (Id.).

      Afterward, Defendant switched off his hazards and drove to a nearby Lavame

Car Wash to rinse off his vehicle. (Id. at 56, 243). Parking inside one of the wash

                                              2
stalls, Defendant again got out of the vehicle—quarters in one hand, a Monster

Energy drink in the other. (Id. at 117–18, 243). A minute later, he was startled by a

voice from behind: “Do you speak English or Spanish?” (Id. at 133, 243). Defendant

turned and came face-to-face with Border Patrol Agent Jose Luis Martinez. (Id. at

132).

        Agent Martinez had begun his shift at 10:00 p.m., and heard that a group of

undocumented aliens might be travelling through the Hebbronville area, heading

roughly north toward Highway 285. (Id. at 51–52). The suspected group was being

tracked through an area south of the highway, about a 20-minute walk from the

Lavame Car Wash, so agents were instructed to keep the roads “hot” (i.e., to make

their presence known by driving around) to deter the group from entering town. (Id.

at 35–36, 39–40, 52). While driving, Agent Martinez noticed Defendant’s vehicle

pulled over with its hazard lights blinking. (Id. at 53). After the agent made a U-

turn, he rediscovered Defendant’s vehicle at the Lavame Car Wash. (Id. at 55–56).

Agent Martinez parked his own vehicle behind Defendant’s and ran a license plate

check: the vehicle was registered to an address in Ganado, Texas. (Id. at 57). The

agent stepped out of his vehicle and approached Defendant. (Id. at 56–59).

        “Do you speak English or Spanish?” Startled, Defendant turned and answered

in English, “What do you want? I speak both.” (Id. at 59, 135, 244). The agent noted

that Defendant lacked any sort of foreign accent and spoke English well. (Id. at 67).

He asked what Defendant was doing in the area, but Defendant was guarded; he said

he knew his rights and did not have to tell Agent Martinez anything. (Id. at 73).

                                             3
Undeterred, the agent turned the subtext of the encounter into text: he accused

Defendant of either being an illegal alien or of transporting them. (Id.). Defendant

reiterated to the agent that he had done nothing wrong and was not legally required

to answer any questions. (Id. at 73–74, 244). Agent Martinez let Defendant know

that he would not be allowed to leave without answering questions: “[L]ook, the faster

you tell me—show me some ID and the faster you tell me who you are, and I find out

who you are, we’ll leave. Don’t be a faggot.”1 (Id. at 62, 74–76, 147–48).

       After his initial resistance, Defendant complied, pulling a wallet out of his back

pocket and handing over a Texas Limited Term Driver’s Permit. (Id. at 140, 245–46).

Agent Martinez inspected the permit and inquired about the phrase “Limited Term.”

(Id. at 246). Defendant responded that it was only a Limited Term Permit because

he was not a United States citizen. (Id.). That development piqued the agent’s

interest; he asked Defendant whether he was a resident alien or had legal documents

that allowed him to be in the United States. (Id. at 66, 82, 150, 246). Defendant

answered that he was not a resident alien but that he had proof that he was permitted

to be in the United States—located in Defendant’s wallet was his Deferred Action for

Childhood Arrivals (DACA) work authorization card.2 (Id. at 67, 245–47).



       1 The use of derogatory epithets is unbecoming of those who represent the U.S. Border Patrol,
which “holds itself to the highest standards of integrity and professionalism.” Honor First: U.S. Border
Patrol’s   93       Years     of     Service,    U.S.     CUSTOMS      AND     BORDER      PROTECTION,
https://www.cbp.gov/newsroom/blogs/honor-first-us-border-patrol-s-93-years-service (last updated
June 20, 2017).
        2 “On June 15, 2012, the Secretary of Homeland Security announced that certain people who

came to the United States as children and meet several guidelines may request consideration of
deferred action for a period of two years, subject to renewal. They are also eligible for work
authorization.” Consideration of Deferred Action for Childhood Arrivals (DACA), U.S. CITIZENSHIP
                                                       4
        “The sooner we verify your immigration status, then you can leave.” (Id. at

210). Defendant was reluctant to show his DACA card to Agent Martinez. (Id. at

247).   He was at neither a border crossing nor a checkpoint, and could see no

justification for this detention and interrogation.                (Id.).   But Agent Martinez

threatened to have Defendant’s DACA status revoked unless he turned over the card.

(Id. at 249–50). Defendant grudgingly acquiesced. (Id. at 250).

        After Defendant handed over his DACA card, two other Border Patrol agents

arrived at the car wash. (Id. at 251). Agent Martinez told one of the newcomers that

Defendant was a DACA recipient, which prompted an exchange of looks that

Defendant interpreted as belittling. (Id. at 253–54). The two additional agents,

Aguilar and Divas, asked Defendant what he was doing in the area, and he told them

that he was waiting on a girl. (Id. at 252). They wanted to know who she was, where

she lived. (Id. at 252–53). Defendant thought these questions, too, were invasive and

unwarranted. (Id. at 253). He shot back at them: “I can’t tell you because it could be

your sister or it could be your wife.” (Id. at 252, 254–55). Defendant’s inappropriate




AND IMMIGRATION SERVICES, https://www.uscis.gov/archive/consideration-deferred-action-childhood-
arrivals-daca (last updated Feb. 14, 2018). An individual would only be eligible for DACA if he: (1)
was under the age of 31 as of June 15, 2012; (2) came to the United States before his 16th birthday;
(3) continuously resided in the United States between June 15, 2007, and the date of his application;
(4) was physically present in the United States on June 15, 2012, and at the time of making his request
for consideration of deferred action with USCIS; (5) had no lawful status on June 15, 2012; (6) was
currently in school, had graduated or obtained a certificate of completion from high school, obtained a
general education development (GED) certificate, or was an honorably discharged veteran of the Coast
Guard or Armed Forces of the United States; and (7) had not been convicted of a felony, significant
misdemeanor, or three or more other misdemeanors, and did not otherwise pose a threat to national
security or public safety. Id. Defendant legitimately possessed a DACA card, demonstrating that
Government officials who previously reviewed his application and history concluded that he met that
criteria.

                                                      5
and ill-advised wisecrack did not go over well with the agents. (Id. at 255). Agent

Martinez began cursing and grabbing his crotch in a display of machismo directed at

Defendant. (Id.).

        One of the agents stepped away to check that the documentation provided by

Defendant was legitimate; a few minutes later, he came back to announce that

Defendant was clean. (Id. at 256). Apparently dissatisfied with that outcome, the

agents asked to search Defendant’s truck. (Id. at 256–57).      Defendant refused,

inciting yet another back-and-forth with Agent Martinez. (Id. 256–58). When the

agent told Defendant that he would do whatever was necessary to search the truck,

Defendant decided it would be prudent to record the encounter on his phone. (Id. at

258).

        Defendant’s phone was on top of the center console in his truck, but when he

took a step toward his vehicle, Agent Aguilar put his hand up to stop him. (Id.).

Agent Martinez told Defendant that he would not be allowed to enter the vehicle

because the agents could not be certain that he was not reaching for a gun. (Id. at

85). Defendant responded that he only wanted to grab his phone and record their

encounter, but the agents would not relent. (Id. at 258–59). They demanded to know

whether Defendant had drugs or people in his truck. (Id. at 260). He told them he

did not. (Id. at 261). They asked if he had a gun in it. (Id. at 260). He told them

that he was not required to answer that question. (Id. at 85). The agents upped the

ante: they told Defendant that if he would not allow them to search his truck, they

would simply bring a dog. (Id. at 96, 262).

                                              6
      Jim Hogg County Sheriff’s deputies arrived on the scene but did nothing to

lower the temperature of the encounter. (Id. at 262–63). They told Defendant that

his truck would be searched one way or another—it was just a question of whether it

would be done the Border Patrol way or the Jim Hogg County way. (Id. at 263).

      Defendant caved, admitting that there was a firearm in his vehicle. (Id.).

Agent Martinez told him that he just wanted to look at the gun, and if it was neither

stolen nor “dirty,” Defendant would be allowed to leave. (Id. at 87, 264). Defendant

agreed, and Agent Aguilar retrieved a pistol and bullets from Defendant’s truck. (Id.

at 222).

      After stepping away to call his supervisor, Agent Martinez confirmed that a

DACA recipient may not lawfully possess a gun. (Id. at 185–86). Despite the firearm

being neither stolen nor “dirty,” Defendant was taken into custody. (Id. at 264).

    ANALYSIS

      The Fourth Amendment protects the right of the people against unreasonable

searches and seizures, and the court-fashioned exclusionary rule requires

“suppressing evidence obtained in violation of this command.” Davis v. United States,

564 U.S. 229, 236 (2011). “Warrantless seizures are ‘per se unreasonable under the

Fourth Amendment—subject only to a few specifically established and well-

delineated exceptions.’” United States v. Alvarado-Zarza, 782 F.3d 246, 249 (5th Cir.

2015) (quoting United States v. Hill, 752 F.3d 1029, 1033 (5th Cir. 2014)). One such

exception involves brief investigatory stops, provided that they comport with the

requirements of Terry v. Ohio, 392 U.S. 1 (1968). Under Terry, a court must first

                                             7
determine if an investigatory stop was justified at its inception by reasonable

suspicion of wrongdoing and then inquire into whether the officer’s subsequent

actions were “reasonably related in scope to either the circumstances that justified

the stop or to dispelling a reasonable suspicion that developed during the stop.”

United States v. Montes-Hernandez, 350 F. App’x 862, 865 (5th Cir. 2009) (citing

United States v. Brigham, 382 F.3d 500, 506–07 (5th Cir. 2004) (en banc)).

      The Government “bears the burden of showing the reasonableness of a

warrantless search or seizure.” United States v. Monsivais, 848 F.3d 353, 357 (5th

Cir. 2017) (quoting United States v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005)). It

admits that once Agent Martinez told Defendant that he could not leave without

producing his identification, he was subject to an investigatory detention. (See Dkt.

No. 46 at 11); cf. United States v. Mendenhall, 446 U.S. 544, 554 (1980) (“[A] person

has been ‘seized’ within the meaning of the Fourth Amendment only if, in view of all

of the circumstances surrounding the incident, a reasonable person would have

believed that he was not free to leave.”). Defendant now challenges that detention as

unlawful both at its inception and the time of his confession—that is, he argues that

the agents failed to develop reasonable suspicion of wrongdoing to support his

detention at the outset, and that even if they had, the legitimate scope of the stop was

exceeded before he told agents about the firearm.             Defendant asks that the

evidentiary fruit of his detention therefore be suppressed.

   A. Reasonable Suspicion

       “Although a mere hunch does not create reasonable suspicion, the level of

                                              8
suspicion the standard requires is considerably less than proof of wrongdoing by a

preponderance of the evidence, and obviously less than is necessary for probable

cause.” United States v. Castillo, 804 F.3d 361, 364 (5th Cir. 2015) (quoting Navarette

v. California, 134 S. Ct. 1683, 1678 (2014)). To evaluate reasonable suspicion in the

context of a roving Border Patrol stop, the Fifth Circuit looks at the six Brignoni-

Ponce factors:

      (1) proximity to the border; (2) characteristics of the area; (3) usual
      traffic patterns; (4) agent’s previous experience in detecting illegal
      activity; (5) behavior of the driver; (6) particular aspects or
      characteristics of the vehicle; (7) information about recent illegal
      trafficking in aliens or narcotics in the area; and (8) the number,
      appearance, and behavior of the passengers.

United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001) (citing United States v.

Brignoni-Ponce, 422 U.S. 873, 884–85 (1975)). “No single factor is dispositive, and

each case must be examined based on the totality of the circumstances known to the

agents at the time of the stop and their experience in evaluating such circumstances.”

United States v. Rodriguez, 564 F.3d 735, 741 (5th Cir. 2009) (citing United States v.

Guerrero-Barajas, 240 F.3d 428, 432 (5th Cir. 2001)).

      While this case does not quite fit into the generic Brignoni-Ponce framework—

it involves the seizure of an individual already outside of his vehicle—some of the

factors are still relevant to determining whether a Border Patrol agent working near

the border has reasonable suspicion to stop a person for an immigration check. It is

the border context, not the person–vehicle dichotomy, that underlies the Brignoni-

Ponce factors. See Brignoni-Ponce, 422 U.S. at 883–84 (noting that there is no

distinction for Fourth Amendment purposes between stopping a vehicle to inquire if
                                          9
the driver is smuggling aliens and stopping a person to determine their citizenship—

both require reasonable suspicion); see also United States v. Brown, 209 F. App’x 450,

454 (5th Cir. 2006) (per curiam) (noting that the border–non-border context

determines the application of the Brignoni-Ponce factors). Looking at the totality of

the circumstances, Agent Martinez did not have reasonable suspicion to detain

Defendant.

      The Parties do not dispute the facts relevant to the first four Brignoni-Ponce

factors: (1) Hebbronville is a small town approximately 56 miles east of the border;

(2) it is a quiet community, light on local activity apart from Friday night football; (3)

it is located along a route frequently traversed by smugglers; and (4) Agent Martinez,

who has spent fifteen years working with Border Patrol, is experienced in detecting

such illegal activity. It is noteworthy, though, that while the second, third, and fourth

factors weigh in favor of reasonable suspicion, they would apply with equal force to

any individual that the agent might detain in Hebbronville.

      The last four Brignoni-Ponce factors, on the other hand, all weigh in favor of

Defendant’s position.     As to the fifth and sixth factors, nobody testified that

Defendant or his vehicle looked as though they had recently traversed the brush—

there was no testimony, for example, that Defendant’s clothing was dirty, that he

smelled funny, or seemed nervous. The agent testified that his attention was drawn

to the fact that Defendant was pulled over with his hazard lights on, but a driver

pulling over to interact with his phone should not seem an out-of-place behavior for

anyone who has traveled on this nation’s highways in the past decade—whether the

                                               10
person is responding to a time-sensitive e-mail, consulting a map application, or yes,

even looking for their device between or under seats. While it might be true that

many smugglers pretend to be having car troubles while they wait to transport

undocumented individuals, Defendant’s actions were hardly consistent with such

behavior—his hazard lights were on for less than a minute before he got back in his

vehicle and drove to the Lavame Car Wash. As to the seventh factor, the group of

undocumented aliens that agents were tracking had allegedly been a twenty-minute

walk from Defendant’s location at least thirty minutes prior to his encounter with

Agent Martinez; if they were actually headed toward Defendant’s vehicle, they would

have been loaded up and on the road before the agent even saw Defendant. And as

to the eighth and final factor, Defendant had no passengers in his vehicle, let alone

anyone who looked like they had recently been in the brush.

        In light of those facts, Agent Martinez did not have reasonable suspicion to

conduct an investigatory stop of Defendant when he detained him at the Lavame Car

Wash.

   B. Scope of Investigation

        The Government argues that once Agent Martinez learned that Defendant was

not a United States citizen, he had reasonable suspicion that Defendant was an

unlawful alien, and that it was only in the course of investigating Defendant’s legal

status that officials learned of the firearm. But even setting aside the fact that Agent

Martinez did not learn of Defendant’s non-citizenship until after detaining him, the

Government’s argument contains a fatal flaw: reasonable suspicion of wrongdoing

                                              11
does not give officials the right to hold an individual indefinitely and for all purposes.

        A stop “become[s] unlawful if it is prolonged beyond the time reasonably

required to” accomplish the purposes that gave rise to a legitimate detention.3 “Both

the scope and length of the officer’s detention must be reasonable in the light of the

facts articulated as having created the reasonable suspicion of criminal activity.”

United States v. Macias, 658 F.3d 509, 520 (5th Cir. 2011) (citing United States v.

Pack, 612 F.3d 341, 357 (5th Cir. 2010)). “Authority for the seizure thus ends when

tasks tied to the [purposes of the detention] are—or reasonably should have been—

completed.” See Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015) (discussing

the permissible scope of a seizure made pursuant to a traffic infraction).

        Here, Defendant did admit to Agent Martinez that he was neither a United

States citizen nor a resident alien, but he truthfully added that he was a DACA

recipient. To corroborate that claim, he gave the agent both his Texas Limited Term

Driver’s Permit and his DACA work authorization card. A few minutes later, agents

confirmed that the documentation provided by Defendant was legitimate and that he

was otherwise clean. At that point, any authority to detain Defendant dissipated; the

purposes of the detention—determining whether Defendant had permission to be in

the country—had been completed.                    Any further detention and questioning



        3 See Rodriguez v. United States, 135 S. Ct. 1609, 1612 (2015) (alteration in original) (quoting
Illinois v. Caballes, 543 U.S. 405, 407 (2005)); see also id. (“We hold that a police stop exceeding the
time needed to handle the matter for which the stop was made violates the Constitution’s shield
against unreasonable seizures.”); United States v. Powell, 137 F. App’x 701, 704 (5th Cir. 2005) (“[A]t
the point that the purposes of the original detention are no longer supported by the facts that justified
the initial stop, the detention must end, unless the officer can point to additional reasonable,
articulable facts which would justify a continued detention.” (citations omitted)).

                                                       12
impermissibly exceeded the scope of the stop.

   C. Exclusionary Rule

      “Normally the fruits of illegal searches and seizures are not admissible in the

prosecution’s case in chief under the exclusionary rule.” United States v. Ramirez-

Lujan, 976 F.2d 930, 932 (5th Cir. 1992). But evidence can still be “admitted if it [is]

derive[d] from an independent source, if the link to the illegally secured evidence is

attenuated, or if it would inevitably have been discovered without the aid of the

illegally obtained evidence.” United States v. Singh, 261 F.3d 530, 535 (5th Cir. 2001)

(citing United States v. Miller, 666 F.2d 991, 995 (5th Cir. 1982)). The Court must

therefore consider whether Defendant’s post-detention confession and evidence

retrieved from his vehicle should be suppressed.

                Defendant’s Confession

      Just like physical evidence, verbal statements are subject to the exclusionary

rule. United States v. Hernandez, 670 F.3d 616, 620 (5th Cir. 2012). When the

statement sought to be suppressed is a confession, relevant factors for deciding

whether the confession was a product of free will, rather than fruit of an unlawful

detention, include: “[t]he temporal proximity of the [agent’s misconduct] and the

confession, the presence of intervening circumstances . . . and, particularly, the

purpose and flagrancy of the [agent’s] misconduct.” Id. at 621 (quoting Brown v.

Illinois, 422 U.S. 590, 603–04 (1975)).

      All three factors weigh in favor of suppressing Defendant’s confession. A

maximum of 45 minutes elapsed between the point at which Defendant was

                                              13
unlawfully detained and his relevant statements. See id. at 623 (noting that the

temporal-proximity factor weighs in favor of suppression when only a few hours

passed between the Fourth Amendment violation and the defendant’s statement).

And there are no intervening circumstances that would remove the taint of the

unconstitutional detention—this is not a case, for example, where Defendant

appeared before a magistrate after consulting an attorney, see Johnson v. Louisiana,

406 U.S. 356, 365 (1972), or a situation where Defendant returned to a police station

several days after being released to give a voluntary confession. See Wong Sun v.

United States, 371 U.S. 471, 491 (1963). Rather, this is a case where Defendant was

detained and interrogated all within a 45-minute window and without being released.

There is a direct and unbroken causal chain from the illegal detention to Defendant’s

admissions.

      The final factor—the purpose and flagrancy of the misconduct—warrants

special emphasis. It is certainly a flagrant violation of the Fourth Amendment for an

officer to detain an individual without an objective basis for doing so. But even

beyond that, there are real questions as to whether Agent Martinez acted with

subjective bad faith or had an unsavory purpose in his dealings with Defendant. At

multiple times on the stand, Agent Martinez admitted that he had “nothing on”

Defendant (Dkt. No. 45 at 63, 96, 101, 148), but he held him until he did. And one

need not wonder why: Agent Martinez clearly viewed Defendant’s assertion of his

constitutional rights and defiant attitude toward questioning as challenging his

authority and machismo. Once the gauntlet was thrown, Agent Martinez would not

                                            14
stop digging until he found some evidence that might allow him to lead Defendant

away in handcuffs—even if that meant detaining Defendant without reasonable

suspicion of wrongdoing, threatening to bring a dog to sniff out contraband in

Defendant’s truck, or lying about Defendant’s eventual release if he would just let

agents retrieve the firearm and confirm that it was clean.

        Weighing all three factors in light of the exclusionary rule’s purpose and its

cost to the judicial system, the Court holds that Defendant’s confession must be

suppressed. Any other result would not deter—it could only incentivize—similar

unconstitutional conduct in the future.4

                   The Firearm and Ammunition

        The firearm and ammunition were only retrieved from Defendant’s vehicle

after he agreed to Agent Martinez’s offer: the agents could look at the gun to ensure

it was clean, and Defendant would be allowed to leave. A two-pronged inquiry is used

to determine the validity of consent to a search when the consent was not given until

after a Fourth Amendment violation: (1) whether the consent was given voluntarily,5



        4 Deterrence and incentive are different paths to the same goal: ensuring that officials act in
accordance with the Constitution. Compare Brown v. Illinois, 422 U.S. at 602 (“Any incentive to avoid
Fourth Amendment violations would be eviscerated by making [Miranda] warnings, in effect, a ‘cure-
all’ [to any violation].”), with Hernandez, 670 F.3d at 624 (“If we were to rule the statements
admissible, police officers would be encouraged to perform illegal searches in hopes of finding
incriminating evidence against witnesses who would, in turn, have a reduced incentive to avoid
confessing.”).
         5 In considering whether consent was voluntary, courts in the Fifth Circuit consider six factors,

“all of which are relevant, but no one of which is dispositive or controlling.” United States v. Solis, 299
F.3d 420, 436 (5th Cir. 2002) (citation omitted). The factors are: “(1) the voluntariness of the
defendant’s custodial status; (2) the presence of coercive police procedures; (3) the extent and level of
the defendant’s cooperation with the police; (4) the defendant’s awareness of his right to refuse to
consent; (5) the defendant’s education and intelligence; and (6) the defendant’s belief that no
incriminating evidence will be found.” Id. at 436 n.21 (quoting United States v. Kelley, 981 F.2d 1464,
                                                        15
and (2) whether it was an independent act of free will. United States v. Santiago, 310

F.3d 336, 342 (5th Cir. 2002) (citing United States v. Chavez-Villarreal, 3 F.3d 124,

127 (5th Cir. 1993)). What that means is that even if consent was voluntarily given,

it “does not remove the taint of an illegal detention if [the consent was] the product

of that detention and not an independent act of free will.” Id. at 342–43 (citation

omitted).

        To determine whether the causal chain between an illegal detention and

consent to search was broken, such that it would be considered an independent act of

free will, courts look to the same free-will factors previously discussed: “(1) the

temporal proximity of the illegal conduct and the consent; (2) the presence of

intervening circumstances; and (3) the purpose and flagrancy of the [agent’s]

misconduct.” Id. at 343 (quoting Chavez-Villarreal, 3 F.3d at 128). As was explained

above, each of those factors weighs in favor of suppression in this case.

        A final argument that the Government asserts to stave off suppression of this

evidence is that the agents obtained probable cause to arrest Defendant when he

confessed to the presence of the gun, and that retrieval of the gun and bullets from

the truck can be justified as a search incident to Defendant’s arrest. But the Court

has already concluded that Defendant’s confession was procured by violation of the

Fourth Amendment; thus, it did not give rise to probable cause to arrest Defendant.

See Hernandez, 670 F.3d at 621 (“[J]ust as the officers could not have relied on




1470 (5th Cir. 1993)).

                                             16
Hernandez’s admission as probable cause to enter her home, they also could not have

relied on the admission as probable cause to arrest her, because the officers’ Fourth

Amendment violation had already occurred, tainting Hernandez’s admission.”).

       Because the unlawful detention of Defendant tainted evidence of the firearm

and ammunition pulled from his truck, evidence of both must be suppressed.

    CONCLUSION

       Border Patrol’s motto is “Honor First,” but Defendant’s treatment in this case

falls short of that aspiration. Yes, both Defendant and Agent Martinez bear fault for

raising the temperature of their encounter, but it was Defendant’s rights that were

violated that evening, not the other way around. Without just cause, agents detained

Defendant while they engaged in a fishing expedition for any evidence of misfeasance.

Despite some vindication of his rights in today’s ruling, Defendant will still almost

certainly lose his DACA status6 and be subjected to removal proceedings; all because

he mistakenly believed that he was allowed to possess a firearm, which even an

experienced agent did not know was unlawful. The consequences of that mistake are

outside of the Court’s control, and the means used to discover it were, in this case,

anything but honorable.7

       Defendant’s Motion to Suppress (Dkt. No. 20) is GRANTED. All statements



         6 It is not the Court’s role to weigh in upon the wisdom of the DACA program; that is a matter

left to the political branches of our government. The Court’s review is limited to the legal issues
presented by this case.
       7  The Court recognizes the difficult job that law-enforcement professionals voluntarily
undertake, and the facts of this case demonstrate the importance of those professionals receiving
proper training on the limits of their authority.

                                                     17
and evidence at issue are hereby SUPPRESSED.

     It is so ORDERED.

     SIGNED October 17, 2018.



                                     ___________________________________
                                     Marina Garcia Marmolejo
                                     United States District Judge




                                      18
